FILE COPY

       RE: Case No. 15-0914             DATE: 12/30/2015
       COA #: 07-14-00444-CV   TC#: TX-13-31309
STYLE: PAUL EDWARD HUDSON
   v. DALLAS COUNTY, ET AL.
     A petition for review was filed today in the
above-styled case. Respondent may file either a
response, or a waiver of response. If you file a
waiver, the Court will not grant the petition without
first requesting a response. (TEX. R. APP. P. 53.3)
There is no fee for a response or a waiver.
                     PAUL EDWARD HUDSON
                     2935 SUNDIAL DRIVE
                     DALLAS, TX 75229
                                             FILE COPY

       RE: Case No. 15-0914             DATE: 12/30/2015
       COA #: 07-14-00444-CV   TC#: TX-13-31309
STYLE: PAUL EDWARD HUDSON
   v. DALLAS COUNTY, ET AL.
     A petition for review was filed today in the
above-styled case. Respondent may file either a
response, or a waiver of response. If you file a
waiver, the Court will not grant the petition without
first requesting a response. (TEX. R. APP. P. 53.3)
There is no fee for a response or a waiver.
                     MS. VIVIAN LONG
                     CLERK, SEVENTH COURT OF APPEALS
                     P.O. BOX 9540
                     AMARILLO, TX 79105-9540
                                             FILE COPY

       RE: Case No. 15-0914             DATE: 12/30/2015
       COA #: 07-14-00444-CV   TC#: TX-13-31309
STYLE: PAUL EDWARD HUDSON
   v. DALLAS COUNTY, ET AL.
     A petition for review was filed today in the
above-styled case. Respondent may file either a
response, or a waiver of response. If you file a
waiver, the Court will not grant the petition without
first requesting a response. (TEX. R. APP. P. 53.3)
There is no fee for a response or a waiver.
                     MR. GARY FITZSIMMONS
                     DALLAS COUNTY DISTRICT CLERK
                     600 COMMERCE, SUITE 124
                     DALLAS, TX 75202
                                             FILE COPY

       RE: Case No. 15-0914             DATE: 12/30/2015
       COA #: 07-14-00444-CV   TC#: TX-13-31309
STYLE: PAUL EDWARD HUDSON
   v. DALLAS COUNTY, ET AL.
     A petition for review was filed today in the
above-styled case. Respondent may file either a
response, or a waiver of response. If you file a
waiver, the Court will not grant the petition without
first requesting a response. (TEX. R. APP. P. 53.3)
There is no fee for a response or a waiver.
                     MR. EDWARD LOPEZ
                     LINEBARGER GOGGAN
                     BLAIR & SAMPSON LLP
                     2777 N. STEMMONS FWY. SUITE 1000
                     DALLAS, TX 75207-2328